Citation Nr: 0003583	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-15 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	The American Legion

INTRODUCTION

The appellant had active service with the Philippine 
Commonwealth Army from December 1941 to February 1946.  He 
had Regular Philippine Army Service from February 16, 1946, 
to February 24, 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1999 rating decision of 
the VARO in Manila which, in pertinent part, denied service 
connection for residuals of pulmonary tuberculosis.  


FINDING OF FACT

The appellant has pulmonary tuberculosis which is reasonably 
associated with his active service.  


CONCLUSION OF LAW

Pulmonary tuberculosis was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the claim for 
service connection for pulmonary tuberculosis is plausible 
and capable of substantiation, and thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  When the veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the claim and that no further 
assistance to the veteran is required in order to comply with 
the provisions of 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from a personal injury suffered or a disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1999).  Regulations also provide that service 
connection be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(c).  In order to establish service 
connection, the evidence must demonstrate the existence of a 
current disability and a causal relationship between that 
disability in military service.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b).  If so, the claim 
is denied.  If the evidence is in support of the claim or is 
in relative equipoise, the claim is allowed.  If, after 
careful review of all the evidence, a reasonable doubt arises 
regarding service connection, such doubt will be resolved in 
favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or within the presumptive 
period) is not, in fact, shown to be chronic or when the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  

The chronicity provision of § 3.303(b) is applicable when 
evidence, regardless of its date, shows that the veteran had 
a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical or else be related to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if the condition is observed 
during service or during the presumptive period and 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

VA Regulations provide specific requirements as to the nature 
and extent of proof necessary to establish service connection 
for pulmonary tuberculosis.  See Murillo v. Brown, 
9 Vet. App. 322 (1996).  Evidence of activity on comparative 
study of X-ray films showing pulmonary tuberculosis within 
the three-year presumptive period provided by 38 C.F.R. 
§ 3.307(a)(3) will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods.  A notation of inactive 
tuberculosis of the reinfection type at induction or 
enlistment definitely prevents the grant of service 
connection under 38 C.F.R. § 3.307 for active tuberculosis, 
regardless of the fact that it was shown within the 
presumptive period.  38 C.F.R. § 3.371(1)(2).  

X-ray evidence alone may be adequate for a grant of direct 
service connection for pulmonary tuberculosis.  When under 
consideration, all available service department films and 
subsequent films will be secured and read by specialists at 
designated stations who should have a current examination 
report and X-ray.  Resulting interpretations of service films 
will be accorded the same consideration for service-connected 
purposes as if clinically established; however, a compensable 
rating will not be assigned prior to establishment of an 
active condition by approved methods.  38 C.F.R. § 3.370(a) 
(1999).

(B) Inactive Disease.  Where the veteran was examined at time 
of entrance into active service an X-ray was not made, or if 
made, is not available and there was no notation or other 
evidence of active or inactive reinfection-type pulmonary 
tuberculosis existing prior to such entrance, it will be 
assumed that the condition occurred during service and direct 
service connection will be in order for inactive pulmonary 
tuberculosis shown by X-ray evidence during service in the 
manner prescribed in paragraph (a) of this section, unless 
lesions are first shown so soon after entry on active service 
as to compel the conclusion, on the basis of sound medical 
principles, that they existed prior to entry on active 
service.  38 C.F.R. § 3.370 (b) (1999).  



Factual Background

At the time of physical examination accorded the appellant on 
February 16, 1946, clinical examination of the lungs was 
described as normal.  There was no indication whether or not 
an X-ray study was taken.  The appellant was described as 
physically qualified for service in the Army of the 
Philippines.  

At the time of separation examination on March 12, 1946, 
notation was made of minimal pulmonary tuberculosis in the 
right lung region.  The notation was based on an X-ray study 
accorded the appellant.  

The appellant was accorded an examination for tuberculosis 
purposes in November 1998.  An X-ray study of the chest 
showed minimal infiltrate of undetermined etiology and 
activity in the right upper lung area.  Notation was also 
made of basal bronchitis.  The examination diagnosis was 
pulmonary tuberculosis, minimal, right upper lobe, activity 
undetermined, Class V.  

Of record is a January 1999 tuberculosis board review by VA.  
The appellant's history revealed he had previous confinement 
for a lung problem in a sanitarium in the 1950's.  He claimed 
that he had pulmonary tuberculosis.  It was indicated he was 
a previous smoker, but he stated he had stopped more than 
10 years ago.  Currently, he complained of occasional 
coughing and weight loss.  Current examination showed 
crackles more on the right than in the left lung base.  
Sputum acid-fast bacilli smears and culture were negative.  
Spirometry revealed mild obstructive ventilatory defect.  A 
chest X-ray study dated November 19, 1998, reportedly showed 
minimal infiltrate on the right upper lobe, activity 
undetermined, and medial basal bronchitis.  No other films 
were available for comparison.

After a thorough review of the history, physical examination, 
sputum analysis, spirometry, and chest X-ray study, the board 
concluded that the veteran had pulmonary tuberculosis, 
minimal, right upper lobe, activity underdetermined, Class V 
with mild obstructive ventilatory defect.  

Of record is a March 1999 communication from a medical 
records practitioner with the Cagayan Valley Sanitarium and 
Hospital indicating that the veteran had been hospitalized at 
that facility in June 1961 with a diagnosis of pleural 
effusion of the left thorax.  He was discharged later that 
month with home medications and was described as improved.  
No further information is of record.  

Analysis

Based on a review of the evidence as reported above and the 
pertinent regulations cited above, the Board is constrained 
to find that the evidence is at least in equipoise.  That 
being the case, the Board resolves reasonable doubt in the 
appellant's favor, and concludes that service connection for 
pulmonary tuberculosis is warranted.  As noted in 38 C.F.R. 
§ 3.370(b) when a veteran was examined at the time of 
entrance into active service but an X-ray study was not made 
and there was no notation of evidence of active or inactive 
reinfection-type tuberculosis existing prior to such 
entrance, it will be assumed that the condition occurred 
during service and direct service connection will be in order 
for inactive pulmonary tuberculosis shown by X-ray evidence 
during service.  The record shows the veteran was apparently 
not accorded an X-ray study at the time of his examination in 
mid-February 1946.  Several weeks later, at the time of 
examination prior to discharge, a chest X-ray study was 
accomplished and a diagnosis was made of minimal pulmonary 
tuberculosis of the right upper lung area.  While the Board 
would have liked to have seen more evidence of continuity of 
symptomatology in the years following service, there is 
sufficient evidence of record in the appellant's favor such 
that the finding be made that the minimal tuberculosis at the 
time of examination by VA in 1998 had its onset during his 
brief period of time in 1946 when he had Regular Philippine 
Army Service.  


ORDER

Service connection for pulmonary tuberculosis is granted.  



		
	Robert E. O'Brien
	Acting Member, Board of Veterans' Appeals




 

